DETAILED ACTION
Applicant’s amendment, filed 01/21/2021, has been entered.
Claims 2, 9, 12-15, 18, 21-25, 27-33, 35-36, 38-39, 41-42, 44-70 and 72-73 have been canceled.
Claims 74 and 75 have been added.
Claims 1, 3-8, 10-11, 16-17, 19-20, 26, 34, 37, 40, 43, 71, 74 and 75 are pending and currently under examination as they read on a method for treating a human having lymphoma comprising administering a composition comprising pre-formed nanoparticle complexes comprising albumin-paclitaxel nanoparticles and an anti-CD20 antibody.

This Office Action will be in response to Applicant’s amendment / remarks, filed 01/21/2021.
The Rejections of Record can be found in the previous Office Action, mailed 10/21/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Newly added claims 74 and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter Rejection.
Applicant’s amendment, filed 01/21/2021, contains new matter in claims 74 and 75 in the recitation of “weight ratio of the albumin-paclitaxel nanoparticle to the antibody is between 5:1 and 1:1 [or 10:6]”.  The specification as-filed, does not provide sufficient written description for the above-mentioned limitations.
The specification as-filed does not provide written description or set forth the metes and bounds of the above-mentioned limitation.  The specification does not provide blazemarks nor direction for the instant ratio of albumin-paclitaxel nanoparticle to the antibody encompassing the above-mentioned limitation as they are currently recited.  
Applicant relies on Example 1 for written description of the recite ranges of weight ratio.  However, Example 1 disclosed 5 distinct ratios not a range of ratios between 5:1 to 1:1 or 10:6.  The recited range are not supported by the 5 distinct ratios and therefore claims are not commensurate in scope with the disclosure.

Applicant is required to cancel the new matter in the response to this Office Action.
Alternatively, Applicant is invited to provide sufficient written support for the limitations indicated above.  See MPEP 714.02 and 2163.06.
The new grounds of rejection are necessitated by Applicant’s amendment, filed 01/21/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1, 3-8, 10-11, 16-17, 19-20, 26, 34, 37, 40, 43, 71, 74 and 75 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Desai et al. (US 2010/0112077 A1).
Desai et al. teach treatment of cancer with ABRAXANE (aka the paclitaxel/albumin nanoparticles recited in the claims) and the chimeric anti CD20 antibody rituximab (see [0099]). Rituximab is a commercially available therapeutic antibody approved by the FDA in 1997 for the treatment of human NHL (a form of lymphoma). Desai et al. refer to such antibodies as encompassed by the term "chemotherapeutic agent" (see [0082]). Desai et al. teach use of carboplatin in combination with antibody in the claimed methods (see [0135] and [0084]). Desai et al. disclose that the antibody and nanoparticles can be administered at the same time in the same composition (see [0142] and [0236]). The rituximab present in the composition would inherently complex with the ABRAXANE nanoparticles in the composition (as per demonstrated in Example 1 of the specification of the instant application). Desai et al. teach use of carboplatin in combination with antibody in the claimed methods (see [0135] and [0084]) and that the antibody and nanoparticles can be administered at the same time in the same composition (see [0142] and [0236]).  The rituximab/carboplastin present in the composition would inherently complex with the ABRAXANE nanoparticles in the composition. The functional attributes recited in the claims would inherently be found in the prior art because the same composition is administered to the same patient. The particles can be of sizes encompassed by that recited in the claims (see [0040] and [0213]).  
.

Response to argument
Applicant argues that the Desai does not disclose a composition comprising pre-formed nanoparticle/antibody complexes because making ABRAXANE/Rituxan complexes requires incubating for 30 or 60 minutes at room temperature or an appropriate temperature as disclosed in the cited sections of the instant specification.  In response, it is noted that the present claims do not recite these conditions and therefore Applicant is arguing limitations not claimed.  As such, the rejection is maintained for reasons of record as it applies to amended and newly added claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-11, 16-17, 19-20, 26, 34, 37, 40, 43, 71, 74 and 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,471,145. Although the claims at issue are not identical, they are not patentably distinct the patented claims disclosed a method for treating lymphoma comprising administering the same nanoparticle antibody complex wherein the antibody is an anti-CD20 antibody.  
Applicant’s request to hold the non-statutory double patenting rejection in abeyance until the claims are found allowable has been noted.  The rejection is therefore maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 23, 2021